DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 11, 15, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waimberk et al. (U.S. Patent No. 10070935).
Regarding Claim 1, Waimberk et al. discloses a container assembly for collecting and/or storing refuse, the assembly comprising a container body 1901 (figure 19) and a lid 101 (figure 11), wherein the container body comprises a wall section (figure 19) and a lower base section (figure 19) defining a container body interior (figure 19), the container body having an open top end (figure 19), the lid is configured to enclose the body open end (figure 11 and 19), the lid comprises an opening 110 (Figure 11) configured for insertion of matter into the container body, the lid opening accounts for from about 10% to about 55% of a total surface area of the lid and the opening (figure 11), the lid comprises a door 102 (figure 11) configured to open and close the lid opening, the lid door is configured to slide over the lid relative to the lid opening (Figure 11), the lid opening and the lid door are positioned on a lid flat portion (Figure 11), wherein the lid opening, the lid door, and the lid flat portion are substantially parallel with each other (figure 11), the lid comprises grooves (figure 11, portion the edge of door is inserted into) adjacent to the lid opening, and the lid door comprises flanges (portion inserted into groove, figure 11) configured to couple to and slide in the grooves.
Regarding Claim 2, Waimberk et al. discloses the lid opening accounts for from about 15% to about 55%, of the total surface area of the lid and the opening (figure 11).
Regarding Claim 5, Waimberk et al. discloses container body comprises a substantially trapezoidal shape (Figure 19).
Regarding Claim 11, Waimberk et al. discloses the lid is curved upwards towards a back end thereof (figure 11), providing a stop point for the lid door (edge of lid, figure 11).
Regarding Claim 15, Waimberk et al. discloses the container body comprises one or more features configured to removably couple to a plastic bag or liner (grooves, figure 12).
Regarding Claim 16, Waimberk et al. discloses the lid is configured to be removably coupled to the container body (Figure 11 and 19).
Regarding Claim 17, Waimberk et al. discloses the lid door is configured to be removably coupled to the lid (Figure 11).
Regarding Claim 19, Waimberk et al. discloses the lid door comprises an upwardly extending handle (figure 11, portion extending upward on 102).
Regarding Claim 20, Waimberk et al. discloses the lid according to claim 1 (Figure 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waimberk et al. (U.S. Patent No. 10070935) in view of Meissen et al. (U.S. Pub. No. 20110024430).
Regarding Claim 3, Waimberk et al. teaches all the limitations substantially as claimed except for the container body comprises one or more extending handles located towards a top section of the body, and one or more recessed handles located towards a bottom section of the body.  However, Meissen et al. teaches the container body comprises one or more extending handles (upper rim handle, figure 21) located towards a top section of the body (Figure 21), and one or more recessed handles located towards a bottom section of the body 230 (Figure 21).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Waimberk et al. to include the above, as taught by Meissen et al., in order to allow for easy grip and transport of the container.
Claims 4, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waimberk et al. (U.S. Patent No. 10070935).
Regarding Claim 4, Waimberk et al. teaches all the limitations substantially as claimed except for the container body interior comprises a volume of from about 30 gallons to about 49 gallons.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the above measurement since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP2144.05(III)(C)
Regarding Claims 10 and 12, Waimberk et al. teaches all the limitations substantially as claimed except for the wall section comprises a front wall, a rear wall, a left side wall, and a right side wall, and wherein the rear wall is from about 17 inches to about 29 inches in width; the wall section comprises a front wall, a rear wall, a left side wall, and a right side wall, and wherein the rear wall is from about 27 inches to about 39 inches in length; the wall section comprises a front wall, a rear wall, a left side wall, and a right side wall, and wherein the front wall is from about 14 inches to about 26 inches in width; or the wall section comprises a front wall, a rear wall, a left side wall, and a right side wall, and wherein the front wall is from about 24 inches to about 36 inches in length. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the above measurement since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP2144.05(III)(C)
Claims 8, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waimberk et al. (U.S. Patent No. 10070935) in view of Miller (D840126).
Regarding Claim 8, Waimberk et al. teaches all the limitations substantially as claimed except for the wall section comprises a front wall, a rear wall, a left side wall, and a right side wall, wherein each of the left, right and front walls comprise a recessed section, and wherein the recessed sections comprise an extending handle located towards a top section thereof and a recessed handle located towards a bottom section thereof.  However, Miller discloses the wall section comprises a front wall, a rear wall, a left side wall, and a right side wall (Figure 3), wherein each of the left, right and front walls comprise a recessed section (Figure 3), and wherein the recessed sections comprise an extending handle (Figure 3) located towards a top section thereof and a recessed handle located towards a bottom section thereof (Figure 3).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Waimberk et al. to include the above, as taught by Miller, in order to allow for easy grip and transport of the container.

    PNG
    media_image1.png
    813
    661
    media_image1.png
    Greyscale

Regarding Claim 9, Miller teaches the wall section comprises a front wall, a rear wall, a left side wall, and a right side wall (figure 3), and wherein a top edge of the left and right walls comprise an upwardly curved section towards the rear wall (Figure 3).
Regarding Claim 14, Waimberk et al. teaches all the limitations substantially as claimed except for the container body comprises one or more wheels located at the lower base section.  However, Miller teaches the container body comprises one or more wheels located at the lower base section (figure 3 above).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Waimberk et al. to include one or more wheels, as taught by Miller, in order to allow for easy transport of the container.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-12, 14-17, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733